894 So. 2d 550 (2005)
Susan Lynn MURPHY
v.
Patrick MURPHY.
No. 04-1333.
Court of Appeal of Louisiana, Third Circuit.
February 2, 2005.
Rehearing Denied March 16, 2005.
M. Steven Beverung, Book and Beverung, Lake Charles, LA, for Defendant/Appellant: Susan Lynn Murphy.
Walter M. Sanchez, Lorenzi & Sanchez, L.L.P., Lake Charles, LA, for Plaintiff/Appellee: Patrick Murphy.
Court composed of JOHN D. SAUNDERS, MARC T. AMY, and MICHAEL G. SULLIVAN, Judges.
AMY, Judge.
For the reasons assigned this day in the companion case of Murphy v. Murphy, 04-1332 (La.App. 3 Cir.2/2/05), 894 So. 2d 542, this matter is affirmed. All costs of this appeal are assigned to the plaintiff, Susan Murphy.
AFFIRMED.